 


109 HR 1582 IH: Medicare Medical Nutrition Therapy Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1582 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Upton (for himself, Ms. Eshoo, Mr. Terry, Mr. Wu, Mr. Becerra, and Mr. Bonner) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to authorize expansion of Medicare coverage of medical nutrition therapy services. 
 
 
1.Short titleThis Act may be cited as the Medicare Medical Nutrition Therapy Act of 2005. 
2.Authorizing expansion of medicare coverage of medical nutrition therapy services 
(a)Authorizing expanded eligible populationSection 1861(s)(2)(V) of the Social Security Act (42 U.S.C. 1395x(s)(2)(V)) is amended— 
(1)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting each such clause an additional 2 ems; 
(2)by striking in the case of a beneficiary with diabetes or a renal disease who— and inserting the following:  
in the case of a beneficiary— 
(i)with diabetes or a renal disease who—; 
(3)by adding or at the end of subclause (III) of clause (i), as so designated; and 
(4)by adding at the end the following new clause: 
 
(ii)who is not described in clause (i) but who has another disease, condition, or disorder for which the Secretary has made a national coverage determination (under section 1869(f)(1)(B)) for the coverage of such services;.  
(b)Coverage of services furnished by physiciansSection 1861(vv)(1) of such Act (42 U.S.C. 1395x(vv)(1)) is amended by inserting , physician, after a registered dietician .  
(c)National coverage determination processIn making a national coverage determination described in section 1861(s)(2)(V)(ii) of the Social Security Act, as added by subsection (a)(4), the Secretary of Health and Human Services, through the Director of the Centers for Medicare and Medicaid Services, shall— 
(1)consult with dietetic and nutrition professional organizations in determining appropriate protocols for coverage of medical nutrition therapy services for individuals with different diseases, conditions, and disorders; and 
(2)consider the degree to which medical nutrition therapy interventions prevent or help prevent the onset or progression of more serious diseases, conditions, or disorders. 
(d)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2006. 
 
